      Case 2:17-cv-00399-KOB-HNJ Document 283 Filed 11/14/18 Page 1 of 3                             FILED
                                                                                            2018 Nov-14 AM 11:57
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 AAL USA, INC.
                Plaintiff,
                                                         Case No. 2:16-cv-02090-KOB
 v.
 BLACK HALL AEROSPACE, INC., et al.,
                                                         THIS DOCUMENT RELATES TO
                Defendants.                              ALL CASES

 AAL GROUP LTD.
                Plaintiff,                               Case No. 2:17-cv-00399-KOB
 v.
 BLACK HALL AEROSPACE, INC., et al.,
          Defendants.

                                   MOTION TO WITHDRAW

       Oliver Benton Curtis III, and the law firm of Nelson Mullins Broad and Cassel LLP, along

with Michael Douglas, and the law firm of Leak, Douglas & Morando, P.C., hereby move to

withdraw as counsel for Defendants Keith Woolford and Amy Woolford (the “Woolfords”) in the

above-styled cases, and as grounds state:

       1.       Undersigned counsel seeks to withdraw as counsel for the Woolfords pursuant to

Local Rule 83.1(e) and Alabama Rule of Professional Conduct 1.16(b)(5). The Woolfords will not

be prejudiced as a result of the requested withdrawal.

       2.      The Woolfords request the above-styled cases be stayed for a period of thirty (30)

days in order to afford them the opportunity to retain new counsel. The parties will not be

prejudiced as a result of the requested stay.
      Case 2:17-cv-00399-KOB-HNJ Document 283 Filed 11/14/18 Page 2 of 3



        3.      On November 8, 2018, undersigned counsel conferred with counsel for defendants,

Benjamin Coulter. Mr. Coulter advised he does not oppose the requested withdrawal but objects

to a stay of the matter.

        WHEREFORE, Oliver Benton Curtis III, and the law firm of Nelson Mullins Broad and

Cassel LLP, along with Michael Douglas, and the law firm of Leak, Douglas & Morando, P.C.,

respectfully request this Court enter an order granting its request to withdraw as counsel for

Defendants Keith Woolford and Amy Woolford, and staying the above-styled cases for a period

of thirty (30) days.

                                                 Respectfully submitted,

                                           By:     /s/Oliver Benton Curtis III
                                                 Oliver Benton Curtis III, Esq. (CUR025)
                                                 ben.curtis@nelsonmullins.com
                                                 sara.klco@nelsonmullins.com
                                                 ryan.todd@nelsonmullins.com
                                                 janel.gonzalez@nelsonmullins.com
                                                 NELSON MULLINS BROAD AND CASSEL LLP
                                                 One Biscayne Tower, 21st Floor
                                                 2 S. Biscayne Blvd.
                                                 Miami, FL 33131
                                                 Telephone: 305.373.9400
                                                 Facsimile: 305.373.9443

                                                 Michael J. Douglas, Esq. ASB-2888-C52D
                                                 mdouglas@leakdouglas.com
                                                 LEAK, DOUGLAS & MORANO, P.C.
                                                 The John A. Hand Building
                                                 17 20th Street North, Suite 200
                                                 Birmingham, AL 35203
                                                 Telephone: (205) 977-7099
                                                 Fax: (205) 977-7167
                                                 Counsel for Defendants Keith Woolford and
                                                 Amy Woolford




                                                      2
               NELSON MULLINS BROAD AND CASSEL LLP | ATTORNEYS AT LAW
  One Biscayne Tower | 2 South Biscayne Blvd. 21st Floor Miami, FL 33131 | T: 305.373.9400 | F: 305.373.9443
      Case 2:17-cv-00399-KOB-HNJ Document 283 Filed 11/14/18 Page 3 of 3



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 14, 2018, I electronically submitted the foregoing

document with the clerk of the court for the U.S. District Court, Northern District of Alabama,

using the electronic case filing system of the court. I certify that I have served all counsel and/or

pro se parties of record electronically or by another manner authorized by Federal Rule of Civil

Procedure 5(b)(2). I also certify that I have served Amy Woolford and Keith Woolford via their

personal email addresses.

                                           By:    /s/Oliver Benton Curtis III
                                                 Oliver Benton Curtis III, Esq. (CUR025)




                                                      3
               NELSON MULLINS BROAD AND CASSEL LLP | ATTORNEYS AT LAW
  One Biscayne Tower | 2 South Biscayne Blvd. 21st Floor Miami, FL 33131 | T: 305.373.9400 | F: 305.373.9443
